1DETAILED ACTION
This office action is responsive to amendment filed7/29/2021.  As directed, claims 1, 4-6, 8, 10, 14, and 18 have been amended, claims 2, 3, and 19 have been canceled, and no claims have been added.  Thus, claims 1, 4-18, 20, and 21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 8-12, 14, 16-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey (2010/0004715) in view of Shafieloo (2014/0350441).
Regarding claim 1, Fahey discloses a stimulation device (abstract), comprising: a flexible board (housing 101) configured for personal use (abstract); an array of one or more stimulating components (electrodes 102) disposed throughout at least a portion of the flexible board ([0046] lines -16); and a stimulation controller (control 104) in communication with at least one of the one or more stimulating components ([0046] lines 1-7), a wireless radio in communication with the stimulation controller ([0069] last 5 lines, [0178] lines 1-5 disclose wireless connections) and configured to receive the stimulation signal wirelessly from at least one remote device ([0069] lines 1-10 disclose communicating wirelessly with the rest of the device), at least one sensor (103) integrated into the flexible board ([0046] lines 1-5), the wireless radio ([0069] last 5 lines, [0178] lines 1-5 disclose radiofrequency transmission) configured to transmit body feedback data collected by the at least one body feedback sensor to the at least one remote device ([0058] lines 1-4, [0069] last 5 lines); the stimulation controller (104) configured to process a stimulation signal that engages or disengages at least one of the stimulating components to stimulate the user ([0051] lines 1-9 disclose controlling the stimulation electrode based on received stimulation signals); at least one sensor (103) integrated into the flexible board (101) ([0046] lines 1-10, [0048] lines 1-3 discloses sensors connected and integrated into the pad); in operative connection with the stimulation controller ([0051] lines 1-10) and the stimulating components ([0051] lines 1-10); the stimulation controller (104) further configured to: monitor the at least one sensor to receive the body feedback data ([0051] lines 1-10)l; analyze the body feedback data received ([0125] last 10 lines, [0124] lines 1-20): modify the stimulation signal in real time based upon the analysis of the body feedback data ([0124] lines 1-25 discloses analysis and energy delivery 
Fahey discloses providing stimulation and feedback but does not specifically disclose that the stimulation and feedback is vibrational, having a wireless radio to communicate with a user handset, having a network interface configured to communicate with other computing devices via network, the controller configured to receive input from the user handset, receive date from other computing devices through the network interface; the signal is modified based on the input from the user handset and data from the other computing devices.  However, Shafieloo discloses providing vibrational stimulation and feedback (abstract lines 1-9) having a wireless radio (16)  to communicate with a user handset (15), having a network interface (i.e. software) configured to communicate with other computing devices (i.e. GUI which includes various integrated circuits as computing devices) via a network ([0036] lines 1-10, [0039] lines 1-10 disclose at least 2 computers connected via wifi/Bluetooth, etc.), the controller (20) configured to receive input from the user handset ([0046] last 3 lines), receive data from other computing devices (integrated circuits of computer 12) through the network interface ([0039] lines 1-10); the signal is modified based on input from the handset ([0046] last 3 lines, [0047] lines 1-5), data from the other computing devices ([0039] lines 1-10 disclose that data from the computer 20 can modify the therapy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nerve stimulus of Fahey with the vibrational nerve stimulus as taught by Shafieloo to provide the advantage of enhanced comfort and sensation to meet user preference.  In addition, it would have been obvious to one of ordinary 
Regarding claim 5, Fahey discloses the stimulation controller a performs real time analysis on the body feedback data ([[0124] lines 1-30) in order to determine a signal modification that provides a higher level of user response to the stimulating components ([0148] lines 1-30 disclose increasing therapy until a high enough/sufficient response is detected).
Regarding claim 6, Fahey teaches a sensor pad and measuring position or movement of the flexible board/pad ([0097] last 15 lines disclose detecting movement of a muscle contraction).
Regarding claims 8, Fahey disclose collecting user recommendations (i.e. locations of pads) analysis is based on user recommendations (i.e. [0123] lines 1-5, [0124] lines 1-5 disclose user deciding placement of the sensing and stimulating pads for operation including statistics; [0152] lines 1-10) and the modified Fahey discloses receiving data from the other computing devices ([0036] lines 1-10, [0039] lines 1-10 of Shafieloo).
Regarding claim 9, Fahey discloses the stimulating components are configured receive instructions from a plurality of controllers (i.e. {0069] last 3 lines disclose multiple controllers).
Regarding claims 10, 16, and 18, Fahey discloses generating and processing a stimulation signal (signals provided to the stimulating electrodes) including information configured to determine a stimulation schedule from feedback  (schedule of signals provided to the stimulating electrodes affected by the signals provided by the sensing electrodes) for engaging and disengaging one or more stimulating components ([0019] lines 1-20) integrated into an array 
Fahey discloses providing stimulation and feedback but does not specifically disclose that the stimulation and feedback is vibrational, having a wireless radio to communicate with a user handset, having a network interface configured to communicate with other computing devices via network, the controller configured to receive input from the user handset, receive date from other computing devices through the network interface; the signal is modified based on the input from the user handset and data from the other computing devices.  However, Shafieloo discloses providing vibrational stimulation and feedback (abstract lines 1-9) having a wireless radio (16)  to communicate with a user handset (15), having a network interface (i.e. software) configured to 
Regarding claim 11, Fahey discloses the stimulation signal is received using a wireless radio operatively coupled with the flexible board ([0022] last 5 lines disclose wireless connections).
Regarding claim 12, Fahey discloses collecting body feedback data using at least one body feedback sensor (sensors) integrated into the flexible board ([0016] lines 1-10); and transmitting the body feedback data using the wireless radio ([0022] last 5 lines).
Regarding claim 14, Fahey discloses performing statistical analysis on the body feedback data ([0152] lines 1-10 disclose analyzing the data over time including averages) based on user 
Regarding claims 17 and 21, Fahey discloses wherein the array of one or more stimulating components is a three dimensional array ([0096] lines 1-8 and figs. 6 and 7 disclose upper and lower electrodes in an array having a length, width, and height) and the modified Fahey teaches (see fig. 5 of Shafielo a general cuboid shape such that stimulators 11 are on top and four side surfaces).
Regarding claim 20, Fahey discloses collecting user recommendations(i.e. locations of pads (i.e. [0123] lines 1-5, [0124] lines 1-5 disclose user  deciding placement of the sensing and stimulating pads for operation including statistics; [0152] lines 1-10); analyze the body feedback data r ([0125] last 10 lines, [0124] lines 1-20): modify the stimulation signal  based upon the analysis of the body feedback data  and user recommendations ([0124] lines 1-25 discloses analysis and energy delivery steps occurring during the therapy for automatic optimization of the therapy) and engaging or disengaging the stimulating components according to the modified stimulation signal ([0124] last 5 lines, [0123] lines 1-5 discloses a control unit automatically terminating energy delivery according to the signals) and modifying the stimulation schedule based on feedback for engaging and disengaging the one or more stimulating components in accordance with the stimulation schedule ([0019] lines 1-20) and the modified Fahey discloses receiving data from the other computing devices ([0036] lines 1-10, [0039] lines 1-10 of Shafieloo).


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey in view of Wyler et al. (2007/0088403).
Regarding claims 4 and 13 Fahey discloses muscle sensors ([0102] lines 1-20) but does not specifically disclose a brain wave monitor. However, Wyler teaches a brain wave monitor ([0049] lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of the modified Fahey to include EEG sensors as taught by Wyler to provide the advantage of enhanced feedback and monitoring for enhanced therapy.



Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey in  view of  Bijelic et al. (2008/0027507) 
Regarding claims 7 and 15, Fahey substantially teaches the claimed invention except for the flexible board is formed at least in part of a flexible conductive silicone.  However, Bijelic discloses of wherein the flexible board is formed at least in part of a flexible conductive material ([0039 lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor pad Fahey with the conductive material as taught by Bijelic to provide the advantage of enhanced cease of measuring and signal transmission.
The modified Fahey substantially teaches the claimed invention except for silicone.  However, Greenberg teaches silicone ([0039] lines 1-15 discloses silicone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor pad of Fahey to include silicone as taught by Greenberg to provide the advantage of a biofriendly material for user comfort and safety.
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 3rd paragraph that the prior art does not teach the newly added limitations.  Examiner respectfully disagrees. Fahey discloses radio connections ([0178] lines 1-5), and modifying the stimulation signal in real time based upon the analysis of the body feedback data ([0124] lines 1-25 discloses analysis and energy delivery steps occurring during the therapy for automatic optimization of the therapy).  Shafieloo discloses providing vibrational stimulation and feedback (abstract lines 1-9) having a wireless radio (16)  to communicate with a user handset (15), having a network interface (i.e. software) configured to communicate with other computing devices (i.e. GUI which includes various integrated circuits as computing devices) via a network ([0036] lines 1-10, [0039] lines 1-10 disclose at least 2 computers connected via wifi/Bluetooth, etc.), the controller (20) configured to receive input from the user handset ([0046] last 3 lines), receive data from other computing devices (integrated circuits of computer 12) through the network interface ([0039] lines 1-10); the signal is modified based on input from the handset ([0046] last 3 lines, [0047] lines 1-5), data from the other computing devices ([0039] lines 1-10 disclose that data from the computer 20 can modify the therapy).Thus, the combination of Fahey and Shafielo teaches this limitations claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785